UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT
                         ___________________

                                  No. 02-31021
                                Summary Calendar


                           MARSHALL RAY HURST,

                                                         Plaintiff-Appellant,

                                     versus

                 TRANSCONTINENTAL GAS CORPORATION,
          doing business as Williams Gas Pipeline-Transco,

                                              Defendant-Appellee.
________________________________________________________________

           Appeal from the United States District Court
               for the Middle District of Louisiana
                           (00-CV-725-D)
_________________________________________________________________
                           March 3, 2003

Before BARKSDALE, DeMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Marshall   Ray     Hurst    appeals    the   summary    judgment   awarded

Transcontinental      against     Hurst's     race    discrimination    claims.

Pertinent to this appeal, the district court held, inter alia, that

Hurst    had   failed    to     establish     a      prima   facie   employment

discrimination claim because: (1) he was not qualified for the

position of maintenance specialist; (2) he made only conclusory

allegations concerning Transcontinental’s systematic failure to



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
train black employees; and (3) two alleged racial slurs by a

Transcontinental employee did not suffice to create a hostile work

environment.   The district court also held Hurst had failed to

establish a retaliation claim because: (1) he suffered no adverse

employment   action;   and   (2)   assuming   arguendo   such    an   action

occurred, he failed to establish a causal connection between it and

his protected activity.

     No authority need be cited for the rule that a summary

judgment is reviewed de novo, applying the same analysis as did the

district court, including all inferences being in favor of the non-

movant.   Such judgment is proper if there is no genuine issue of

material fact and the movant is entitled to a judgment as a matter

of law.   FED. R. CIV. P. 56(c).

     Essentially for the reasons stated in the district court’s

opinion, summary judgment was proper.

                                                                AFFIRMED